UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4655


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KEITH LAMONT TUTT,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:17-cr-00142-D-1)


Submitted: March 13, 2018                                         Decided: March 15, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Croutharmel, RICHARD CROUTHARMEL, ATTORNEY AT LAW, Raleigh,
North Carolina, for Appellant. Jennifer P. May-Parker, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

       Keith Lamont Tutt pled guilty, pursuant to a written plea agreement, to conspiracy

to distribute and possess with intent to distribute cocaine in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), 846 (2012), and knowingly possessing a firearm in furtherance of

a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i) (2012).              At

sentencing, Tutt made an oral motion to withdraw his guilty plea, which the district court

denied. The district court sentenced Tutt to 192 months’ imprisonment.

       Tutt’s counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal, but questioning whether the district

court abused its discretion by denying Tutt’s motion to withdraw his guilty plea, and by

denying Tutt a reduction in his offense level for acceptance of responsibility. Tutt has

also filed a pro se supplemental brief. Finding no errors, we affirm.

       “We review the denial of a motion to withdraw a guilty plea for abuse of

discretion. There is no absolute right to withdraw a guilty plea, thus the defendant has the

burden of showing a fair and just reason for withdrawal.” United States v. Ubakanma,

215 F.3d 421, 424 (4th Cir. 2000) (citations omitted).         In evaluating a request to

withdraw a guilty plea, we consider the six factors articulated in United States v. Moore,

931 F.2d 245, 248 (4th Cir. 1991). In this case, the district court considered each of these

factors in reaching its decision to deny Tutt’s request to withdraw his plea. Tutt has not

offered any credible evidence that his plea was not knowing and voluntary, and although

Tutt argues in his supplemental brief that he is actually innocent, his argument is without

merit. Tutt claims that his counsel did not fully inform him about the consequences of

                                             2
his plea, but nothing on the face of the record suggests that his counsel was ineffective.

Tutt’s assertion that he was not given a full and fair opportunity to address the court on

his motion to withdraw is also belied by the transcript of the sentencing hearing. Because

none of the relevant factors weigh in favor of allowing Tutt to withdraw his plea, the

district court did not abuse its discretion by denying the motion.

       Tutt also contends that the district court should have granted him a reduction for

acceptance of responsibility. Section 3E1.1 of the Sentencing Guidelines provides for a

two-level decrease ‘[i]f the defendant clearly demonstrates acceptance of responsibility

for his offense.” U.S. Sentencing Guidelines Manual § 3E1.1(a) (2016). “To earn the

reduction, a defendant must prove to the court by a preponderance of the evidence that he

has clearly recognized and affirmatively accepted personal responsibility for his criminal

conduct.” United States v. Dugger, 485 F.3d 236, 239 (4th Cir. 2007) (internal quotation

marks omitted). “We review a district court’s decision concerning an acceptance-of-

responsibility adjustment for clear error.” Id.; see USSG § 3E1.1 cmt. n.5 (noting that the

determination of the sentencing judge as to whether a defendant has accepted

responsibility “is entitled to great deference on review”). Although Tutt pled guilty and

the probation officer recommended awarding Tutt the downward adjustment, Tutt

attempted to withdraw his plea at sentencing. Tutt also objected to the inclusion of

inculpatory wiretap evidence in the presentence report that the Government characterized

as central to the factual basis for the plea. In light of these actions, the district court did

not clearly err in determining that Tutt had not shown that he had accepted responsibility.



                                              3
       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm Tutt’s convictions and

sentence. This court requires that counsel inform Tutt, in writing, of the right to petition

the Supreme Court of the United States for further review. If Tutt requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Tutt.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                                4